IT IS SO ORDERED.                                19-17793-jpsConfOrd




Dated: 8 July, 2020 11:51 AM




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF OHIO

In re:        Renee M Hebert                                           ) Case Number: 19-17793
                                                                       ) Chapter 13 Proceedings
                   Debtor.                                             ) Judge Jessica E. Price Smith

                                    CONFIRMATION ORDER

The Chapter 13 plan in this case came on for confirmation at a hearing before the Court. A
copy of such plan, together with the applicable amendments or modifications (the ''Plan''),
is attached to this Order. Based upon the papers filed in this case, information presented by
the Chapter 13 Trustee (''Trustee'') and such other matters, if any, presented by the Debtor
or Debtors (''Debtor''), Debtor’s counsel, any objector or any other interested party, the Court
finds that:

         1.       Notice of the confirmation hearing was duly given.

         2.       The Plan complies with applicable requirements of 11 U.S.C. §§ 1322 and
                  1325.

         3.       Any and all objections filed by the Trustee have been resolved.

IT IS THEREFORE ORDERED THAT:

         1.       The Plan is confirmed.

         2.       The Debtor shall, until further order of the Court, make the periodic
                  payments called for in the Plan to the Trustee. Except as otherwise




19-17793-jps       Doc 39     FILED 07/08/20     ENTERED 07/08/20 16:28:48                          Page 1 of 13
               permitted, such payments shall be made pursuant to order of the Court on
               the Debtor’s employer.

      3.       The Debtor shall not incur additional debt exceeding $1,000 in the aggregate
               without notice to the Trustee and the approval of the Court.

      4.       The Debtor shall not transfer any interest in real property without the
               approval of the Court.

      5.       Unless the Plan provides otherwise in Part 2.3 or Part 8, the Debtor shall
               pay over to the Trustee each year during the pendency of the case any and
               all federal income tax refunds. The Debtor may retain from any federal
               income tax refund either $1,000 from a single tax return ($2,000 from a joint
               tax return) or the sum of any earned income tax credit and child tax credits,
               whichever is greater.

      6.       Secured creditors shall retain their liens. If this case is either dismissed or
               converted to a Chapter 7 case, the property vesting in the Debtor by reason
               of this Confirmation Order shall remain subject to the liens existing at the
               time of the filing of the case subject to adjustments in respect of amounts
               paid under the Plan.

      7.       After confirmation of the Plan, funds available for distribution will be paid
               monthly by the Trustee in the following order: (i) Trustee's authorized
               percentage fee and/or administrative expenses; (ii) attorney's fees as
               allowed under applicable rules and guidelines; (iii) conduit payments as
               provided for in Part 3.1; (iv) monthly payments on mortgage arrearages as
               provided for in Part 3.1 and monthly payments on claims as provided for in
               Parts 3.2, 3.3, 3.4 and, if so specified, Part 6.1 (if no fixed payment on an
               executory contract arrearage is specified, then the arrearage will be paid on
               a pro rata basis); (v) payments to priority creditors as provided for in Part 4,
               to be made on a pro rata basis; and (vi) general unsecured claims.

      8.       Any creditor seeking to file an unsecured deficiency claim as a result of
               collateral surrendered in Part 3.5 must do so no later than 90 days after this
               Confirmation Order is entered. If the collateral has not been liquidated, the
               deficiency claim is to be estimated.

      9.       The attorney for the Debtors is allowed a fee of $3,000.00, of which $200.00
               has been paid. The balance of $2,800.00 shall be paid by the Trustee from
               the monies received under the Plan over 12 months, unless a longer period
               is needed because the plan payment is too small to allow for payment over
               12 months.

      10.      The administrative expenses of the Trustee shall be paid in full pursuant to
               11 U.S.C. §§ 503(b) and 1326(b)(2) and 28 U.S.C. § 586(e)(1)(B).




19-17793-jps     Doc 39    FILED 07/08/20      ENTERED 07/08/20 16:28:48          Page 2 of 13
       11.     If the case is dismissed by the Court or by the Debtor under 11 U.S.C. §
               1307, all funds remaining in the hands of the Trustee at the time of dismissal
               shall be paid to the Chapter 13 creditors pursuant to the terms of the Plan. If
               the case is converted to Chapter 7 under 11 U.S.C. § 1307, all funds
               remaining in the hands of the Trustee at the time of conversion shall be
               returned to the Debtor after deducting the Trustee's authorized percentage
               fee.

      12.      A debtor may request entry of an order declaring that a secured claim has
               been satisfied and that the lien has been released under the terms of the
               confirmed plan by filing and serving a motion under Bankruptcy Rule
               5009(d), generally at the time the case is being closed. See 2017
               Committee Note to Bankruptcy Rule 5009(d).

By submitting this form, the Trustee certifies that the wording of this form is identical in all
respects to the form confirmation order adopted by Judge Harris and Judge Price Smith in
a Memorandum dated January 17, 2018, and as modified in the memorandum dated
February 8, 2019.


 Submitted by:
 /S/ Lauren A. Helbling
 LAUREN A. HELBLING (#0038934)
 Chapter 13 Trustee
 200 Public Square, Suite 3860
 Cleveland OH 44114-2321
 Phone (216) 621-4268        Fax (216) 621-4806
 ch13trustee@ch13cleve.com



                                       SERVICE LIST

Lauren A. Helbling, Chapter 13 Trustee
(served via ECF)

Office of the U.S. Trustee
(served via ECF)

James B Kerner, Attorney for Debtor(s)
(served via ECF)

Renee M Hebert, Debtor(s)
85 Maplecliff Drive
Avon Lake, OH 44012




19-17793-jps     Doc 39      FILED 07/08/20    ENTERED 07/08/20 16:28:48          Page 3 of 13
19-17793-jps   Doc 39   FILED 07/08/20   ENTERED 07/08/20 16:28:48   Page 4 of 13
19-17793-jps   Doc 39   FILED 07/08/20   ENTERED 07/08/20 16:28:48   Page 5 of 13
19-17793-jps   Doc 39   FILED 07/08/20   ENTERED 07/08/20 16:28:48   Page 6 of 13
19-17793-jps   Doc 39   FILED 07/08/20   ENTERED 07/08/20 16:28:48   Page 7 of 13
19-17793-jps   Doc 39   FILED 07/08/20   ENTERED 07/08/20 16:28:48   Page 8 of 13
19-17793-jps   Doc 39   FILED 07/08/20   ENTERED 07/08/20 16:28:48   Page 9 of 13
19-17793-jps   Doc 39   FILED 07/08/20   ENTERED 07/08/20 16:28:48   Page 10 of 13
19-17793-jps   Doc 39   FILED 07/08/20   ENTERED 07/08/20 16:28:48   Page 11 of 13
19-17793-jps   Doc 39   FILED 07/08/20   ENTERED 07/08/20 16:28:48   Page 12 of 13
19-17793-jps   Doc 39   FILED 07/08/20   ENTERED 07/08/20 16:28:48   Page 13 of 13
